Title: Thomas Eston Randolph to Thomas Jefferson, 16 January 1820
From: Randolph, Thomas Eston
To: Jefferson, Thomas


					
						Dear Sir
						
							Ashton
							16th January 1820
						
					
					I have for some time past been aware that the Mill was in a dangerous situation, and that another crop of wheat cannot be ground in it until it is secured—but I had no idea of any immediate danger, as it appear’d to remain at one point for the last three weeks—it certainly ought to bear treble the quantity that is now in it—and would—if it had been faithfully built—We have removed all the flour that we could procure house room for—my Lumber house is quite full—and Colo Randolph’s is not secure—I thank you for your offer of the use of yours, and will gladly avail myself of it—and will make every possible arrangement immediately for lightening the floors—I should have call’d on you the past week, had not my engagement at the Ice house preventd me—for I very much wish to have some conversation with you on the subject of the Mill—with great respect and affectionate regards Yours—
					
						
							Thos Eston Randolph
						
					
				